Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/426,161 filed on 05/30/2019.  Claims 1 – 10 were originally filed in the application.  Claims 1 – 10 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 13, change “the receiving space” to ––a receiving space of the container body––.
ABSTRACT, line 13 – 14, change “the charging hub” to ––the charging port––.

Claim Objections
Claim 1, line 4, change “including” to [Symbol font/0x2D][Symbol font/0x2D]including:[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 21, change “the charging hub” to [Symbol font/0x2D][Symbol font/0x2D]the charging port[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 6, before “first guiding holes” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 8 – 9, change “said second guiding hole” to [Symbol font/0x2D][Symbol font/0x2D]said plurality of second guiding holes[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 12, before “second guiding holes” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 14, before “first guiding holes” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 14 – 15, change “said second guiding hole” to [Symbol font/0x2D][Symbol font/0x2D]said plurality of second guiding holes[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 16, change “said third guiding hole” to [Symbol font/0x2D][Symbol font/0x2D]said plurality of third guiding holes[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 3, change “said guild columns” to [Symbol font/0x2D][Symbol font/0x2D]said plurality of guide columns[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 4, before “third guiding holes” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 5, before “adjustment members” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2, before “sensors” insert [Symbol font/0x2D][Symbol font/0x2D]two[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 2, change “the other one” to [Symbol font/0x2D][Symbol font/0x2D]another one[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 2, before “sensors” insert [Symbol font/0x2D][Symbol font/0x2D]two[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 10 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A battery container adapted to be disposed at a battery charging station for containing a battery which has a charging port, said battery container comprising: a container body including a rear wall that is formed with a through hole, and a surrounding wall that extends from said real wall and that cooperates with said rear wall to define a receiving space; a floating connector movably extending through said through hole of said rear wall; and a coupling board secured co-movably to said floating connector and slidable on said rear wall in combination with other limitations as recited in independent Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851